FILED
                           NOT FOR PUBLICATION                              NOV 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AHMAD SHAPOUR ARIAN, an                          No. 13-56529
individual; DEENA ARIAN, an
individual,                                      D.C. No. 2:12-cv-05261-RGK-
                                                 PLA
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

CITY OF LOS ANGELES; CHARLES
BECK, as an individual and in his official
capacity as Chief of Police; JOSE
ANZORA, Serial No. 40848; DANIEL
BUNCH, Officer, Serial No. 37019;
DEXTER BARRAS, Officer, Serial No.
38028; GARY HANSEN, Officer, Serial
No. 39218; ROBERT CHAVIRA, Officer,
Serial No. 31281; ROBERT LUNA, Serial
No. 32963; ROY GUTHRIE, Sergeant,
Serial No. 26211; RYAN SHAFFER,
Officer, Serial No. 38771,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted November 6, 2015
                              Pasadena, California

Before: FARRIS, TROTT, and BYBEE, Circuit Judges.

      Plaintiffs Ahmad Shapour Arian and Deena Arian appeal the district court’s

grant of summary judgment to the City of Los Angeles, Chief of Police Charlie

Beck, and eight police officers (collectively “Defendants”) in a suit arising from

the shooting death of their son, Abdul Arian (“Arian”), on April 11, 2012. The

facts are known to the parties, and we repeat them here only as necessary to

explain our decision. We have jurisdiction under 28 U.S.C. § 1291, and for the

reasons outlined below, we affirm.

      First, the district court properly granted Defendants’ motion for summary

judgment as to Plaintiffs’ Fourth Amendment claim. The officers’ actions were

objectively reasonable “in light of the facts and circumstances confronting them.”

Graham v. Connor, 490 U.S. 386, 397 (1989). As is evidenced from the footage

captured by television news helicopters, Arian repeatedly pointed an object that

resembled a weapon towards police officers, and the officers had “probable cause

to believe” that Arian “pose[d] a significant threat of death or serious physical

injury” to the officers or to the civilians at the scene. Tennessee v. Garner, 471

U.S. 1, 3 (1985); see also Scott v. Harris, 550 U.S. 372, 378–81 (2007). Even



                                           2
assuming, arguendo, that Defendants acted unreasonably under the Fourth

Amendment, they would nevertheless be entitled to qualified immunity. See

Mullenix v. Luna, 577 U.S. __, __ (2015) (per curiam) (slip. op., at 5–6, 12); see

also Plumhoff v. Rickard, 134 S.Ct. 2012, 2023 (2014); Brosseau v. Haugen, 543

U.S. 194, 198 (2004) (per curiam).

      Next, because we do not believe Defendants’ use of force violated Arian’s

constitutional rights, Plaintiffs’ Monell claim fails as a matter of law. See City of

Los Angeles v. Heller, 475 U.S. 796, 799 (1986).

      Finally, the district court properly granted Defendants’ motion for summary

judgment as to Plaintiffs’ claims under California tort law. California Penal Code

§ 196 forecloses civil liability for justifiable homicide. See Martinez v. Cnty. of

Los Angeles, 54 Cal. Rptr. 2d 772, 780 (Ct. App. 1996). As the district court

correctly recognized, the test to determine whether a homicide is “justifiable”

under California law parallels the reasonableness inquiry used to analyze federal

constitutional claims. See Hernandez v. City of Pomona, 207 P.3d 506, 514–16

(Cal. 2009). Because Defendants’ use of force was objectively reasonable under

the Fourth Amendment, summary judgment was appropriate as to Plaintiffs’ state

tort claims.

      AFFIRMED.


                                           3